 380 DECISIONS OF NATIONAL LABOR RELATIONS BOARD Trico Products Corporation and International Union, United Automobile, Aerospace and Agricultural plement Workers of America (UAW}, Petitioner. Case 3-RC -6912 September 26, 1978 DECISION AND CERTIFICATION OF REPRESENTATIVE BY CHAIRMAN F AND MEMBERS JENKINS AND PENELLO On March 31. 1978, Hearing Officer Robert S. ders issued a report on the objections to the election in the above-entitled proceeding in which he mended sustaining the objections of the Intervenor, Trico Workers Union, Independent, which related to the custody of a torn envelope containing unused lots, setting aside the election held on May 19, 1977,1 and conducting a second election. Thereafter, the Employer, the Petitioner, and the Intervenor filed timely exceptions to the Hearing Officer's report and briefs in support thereof and answering briefs. Pursuant to the authority granted it by the tional Labor Relations Board under Section 3(b) of the National Labor Relations Act, as amended, a three-member panel has considered the objections and the Hearing O!'ficer's report recommending position of same. The Board has reviewed the record in light of the exceptions and briefs and hereby adopts the Hearing Officer's findings2 and dations, only to the extent consistent herewith.3 The Intervenor's objection relating to custody of unused ballots alleges the failure of Board Agent gale to maintain personal control of ballots at plant 2 prior to the opening of the polls on May 19, 1977, in circumstances evidencing a reasonable possibility of irregularity requiring that the election be set aside. The record evidence herein establishes the ing operative facts: Board Agent Fragale entered plant 2 at approximately 5:20 a.m. to set up the poll-1 The election was conducted pursuant to a Stipulation for Certification L:pon Consent Election. The tally was 1.145 for the Petitioner, 1.124 for the Intervenor. and 6 agamsl both labor orgamzations; there were 12 challenged ballots, an Insufficient number to affect the results. 1 The parttes have excepted to certain credibihty resolutwns of the mg Officer. It is the established policy of the Board not to overrule a Hearing Officer's credibility resolutiom unless the clear preponderance of all the evant evidence convmces us that the resolutions are incorrect. The Coca-Cola Bortling Company of Memphis, 132 Nl.RB 481,483 (1961); Srrerch-Tex Co., 118 NLRB 1359. 1361 (1957). We find no suffictent basis for disturhmg the credJbthty in this case. 1 Although the objection regarding custody of unused ballots was not Cifically alleged when \Hillen objections were tiled with the Reg10nal tor for Regton 3. since it mvolves an allegatiOn of Board agent misconduct. VI ember Penello views it as properly before the Board as an exception to his positwn that ISSues not spectfically alleged in timely written objections to an election should not be considered. See \1ember Penello's dtssent in Davron Tire & Rubber Co., 214 NLRB 504 (1978). . 238 NLRB No. 61 ing area in a room made available for this purpose on the first floor near the switchboard and guard station. Among the election paraphernalia which she brought with her was a brown envelope containing ballots designated "U.S. Government Messenger Envelope"; a leather briefcase containing a folder of election forms, pencils, buttons, scissors, and other items; and a portable voting booth. The envelope containing the ballots to be used in the election was fastened by a string wrapped around two ring tabs-one attached to the flap of the envelope and the other attached to the body of the envelope. Prior to setting up a ble voting booth, Fragale attempted to "jam" the velope, which she described as "quite fat" due to the volume of ballots it contained, into her briefcase. As the envelope was too long to fit all the way inside the briefcase, Fragale then proceeded to place the lope on a table in the northwest corner of the room which was the corner at the opposite end of the from the entrance, an estimated 30 feet away. At this time there were no other persons in the room. Fragale then proceeded across the room toward the northeast wall and erected the voting booth. Fragale's back was to the envelope containing the ballots during the mated 5 minutes that it took her to complete this task. Although there is conflicting testimony concerning whether certain observers and a union representative entered the polling area while Fragale was erecting the voting booth, the Hearing Officer indicated that if it were crucial to the resolution of this objection he would credit Fragale's testimony to the effect that there were one or more representatives of at least one party entering the polling area at this time. ingly, we so find. After the voting booth was set up, Fragale returned to the table in the corner to retrieve the envelope containing the ballots. At this time she noticed that the string which had been wrapped around the ring tabs was broken and that the portion of the flap containing one of the ring tabs was torn. Fragale recalled that she placed the envelope on the table, flap side up, that the envelope was still in the same position when she returned, and that ballots were still inside. Fragale testified that she did not call inspecting the physical condition of the envelope when she laid it down and thus could not determine if it was intact at that time. She indicated that it was possible that the envelope was torn as a result of her attempts to force it into her briefcase but did indicate that she did not recall that the envelope entered her briefcase to a point where the torn portion would have been in contact with the briefcase or its tents. There is no evidence that any person proached the area where the envelope containing the ballots was resting during the time that Fragale was setting up the voting booth. Nor were there any plaints by any persons then present of any appear- TRJCO PRODUCTS CORPORATION 381 ance of irregularity. Fragale later reported this dent to Board Agent Kurek, the Board agent in charge of the election.4 As the Hearing Officer correctly stated, the priate legal standard for assessing the alleged tionable conduct in this case is whether "a reasonable possibility of irregularity inhered in the conduct of this election." People's Drug Stores, Inc., 202 NLRB 1145 (1973); Polymers, Inc., 174 NLRB 282, enfd. 414 F .2d 999 (C. A. 2, 1969), cert. denied 396 U.S. 1010 ( 1970). On the basis of all the relevant evidence herein, we conclude that such a reasonable possibility of irregularity has not been demonstrated. Significant here is the fact that when Board Agent Fragale laid down the envelope containing the ballots there was no other person in the polling area; that this envelope was constantly in her presence, although concededly not in actual sight, at a relatively short distance from her and at the opposite end of the polling area from the entrance; that the envelope was out of her actual view for only a brief period; that there is no evidence that any person was ever in the immediate vicinity of this envelope during the time that it was not in her actual possession; and that there were no complaints by any person then present of any appearance of regularity. The only evidence of irregularity is the torn envelope itself. Certainly the lack of a conclusive explanation for the tear gives rise to an inference of possible irregularity; however, the affirmative stantial evidence suggests more convincingly that the damage to the envelope was sustained when Fragale Ł We place no special reliance on Board Agent Kurek's testimony that "[s]he had some doubt in her mind whether some ballots had been taken or not" since any apprehension she may have had was premised on the ohJ<C· tive facts which are in the record before us. We rely not on subJective of-mind testimony tantamount to a conclusion. but on the application of the appropriate legal standard to the competent ev1dence developed in the ord. attemped to "jam" an envelope which was "quite fat" into a briefcase which was too 
small to accommodate it and which also contained a volume of election aphernalia. It is not every conceivable possibility of irregularity which requires setting an election aside but only sonable possibilities.5 In this case we conclude that the evidence falls short of meeting this standard. cordingly, this objection is hereby overruled. As the tally of ballots shows that the Petitioner ceived a majority of the valid ballots cast, we shall certify it as the exclusive bargaining representative in the appropriate unit. CERTIFICATION OF REPRESENTATIVE It is hereby certified that a majority of the valid ballots have been cast for International Union. United Automobile. Aerospace and Agricultural plement Workers of America (UAW), and that. suant to Section 9(a) of the National Labor Relations Act. as amended. the said labor organization is the exclusive representative of all the employees in the following appropriate unit for the purposes of tive bargaining in respect to rates of pay. wages, hours of employment. and other conditions of ployment: All production and maintenance employees cluding truckdrivers employed by the Employer at its plants designated as I, 2, and 3 in Buffalo, New York; excluding employees in departments 12 and 13 and all polishers. buffers, platers. their helpers and apprentices, all office employees, nurses. guards. foremen, assistant foremen and all other supervisors as defined in the Act, and all salaried employees. 1 Cf. Kevstone Metal Moulding Company. 236 NLRB 697 ( 1978). 